UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-27512 CSG SYSTEMS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 47-0783182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9555 Maroon Circle Englewood, Colorado 80112 (Address of principal executive offices, including zip code) (303) 200-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES xNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Accelerated filer ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NO x Shares of common stock outstanding at November 2, 2015: 32,695,388 CSG SYSTEMS INTERNATIONAL, INC. FORM 10-Q for the Quarter Ended September 30, 2015 INDEX PageNo. PartI-FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 (Unaudited) 3 Condensed Consolidated Statements of Income for the Quarters and Nine Months Ended September 30, 2015 and 2014 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Quarters and Nine Months Ended September 30, 2015 and 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Quarter and Nine Months Ended September 30, 2015 and 2014 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 23 PartII-OTHER INFORMATION Item 1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 Index to Exhibits 26 2 CSG SYSTEMS INTERNATIONAL, INC.
